Citation Nr: 0629175	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  03-17 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for schizoaffective 
disorder, claimed as post traumatic stress disorder (PTSD).

2.  Entitlement to compensation for multiple joint gouty 
arthritis as caused by VA treatment under the provisions of 
38 U.S.C.A. § 1151 (West 2002 & Supp. 2005).

3.  Entitlement to service connection for a heart condition, 
claimed as congestive heart failure (CHF).

4. Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for peripheral vision 
problems of the left eye.

6.  Entitlement to service connection for hammertoes, right 
foot.

7.  Entitlement to service connection for hammertoes and 
hallux valgus, left foot.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for peripheral 
neuropathy of the right foot.

10.  Entitlement to service connection for peripheral 
neuropathy of the left foot.

11.  Entitlement to service connection for a right ankle 
disability.

12.  Entitlement to service connection for a left ankle 
disability.

13.  Entitlement to service connection for a right knee 
disability.

14.  Entitlement to service connection for a left knee 
disability.

15.  Entitlement to service connection for degenerative disc 
disease (sciatic nerve, osteoarthritis, curvature of the 
spine and altered gait)

16.  Entitlement to service connection for varicose veins of 
the right lower extremity.

17.  Entitlement to service connection for varicose veins of 
the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to April 
1966.

This appeal arose before the Board of Veterans' Appeals 
(Board) from October 2002 and March 2003 rating decisions of 
the Department of Veterans' Affairs (VA) Regional Office 
(RO).  During the pendency of the appeal, this case was 
transferred to the jurisdiction of the Reno, Nevada RO.  In 
May 2005, the veteran testified before the undersigned at a 
personal hearing conducted at the Las Vegas RO.


FINDINGS OF FACT

1.  The veteran does not have a schizoaffective disorder or 
PTSD which can be related to his period of service.

2.  The competent medical evidence of record shows that the 
veteran does not have any additional disability caused by VA 
medical or surgical treatment.

3.  The veteran does not have a heart condition, claimed as 
congestive heart failure, which can be related to his period 
of service.

4.  The veteran does not have diabetes mellitus which can be 
related to his period of service.

5.  The veteran does not have a peripheral vision problem of 
the left eye which can be related to his period of service.

6.  The veteran does not have hammertoes of the right foot 
which can be related to his period of service.

7.  The veteran does not have hammertoes of the left foot and 
hallux valgus which can be related to his period of service.

8.  The veteran does not have hypertension which can be 
related to his period of service.

9.  The veteran does not have peripheral neuropathy of the 
right foot which can be related to his period of service.

10.  The veteran does not have peripheral neuropathy of the 
left foot which can be related to his period of service.

11.  The veteran does not have a right ankle disability which 
can be related to his period of service.

12.  The veteran does not have a left ankle disability which 
can be related to his period of service.

13.  The veteran does not have a right knee disability which 
can be related to his period of service.

14.  The veteran does not have a left knee disability which 
can be related to his period of service.

15.  The veteran does not have degenerative disc disease 
(DDD) of the low back (with sciatic nerve, osteoarthritis, 
curvature of the spine, and an altered gait) which can be 
related to his period of service.

16.  The veteran does not have varicose veins of the right 
lower extremity which can be related to his period of 
service.

17.  The veteran does not have varicose veins of the left 
lower extremity which can be related to his period of 
service.


CONCLUSIONS OF LAW

1.  A schizoaffective disorder, claimed as PTSD was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.304(f) (2005).

2.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability as caused by VA 
medical or surgical treatment in February 2002 have not been 
met.  38 U.S.C.A. §§ 1151, 5013(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.361 (2005).

3.  A heart condition, to include congestive heart failure, 
was not incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2005).

4.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.307, 
3.309 (2005).

5.  A peripheral vision problem of the left eye was not 
incurred in or aggravated by service.  §§ 1110, 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303(c) (2005).

6.  Hammertoes of the right foot were not incurred in or 
aggravated by service.  §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 (2005).

7.  Hammertoes of the left foot and hallux valgus were not 
incurred in or aggravated by service.  §§ 1110, 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159 (2005).

8.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.307, 
3.309 (2005).

9.  Peripheral neuropathy of the right foot was not incurred 
in or aggravated by service.  §§ 1110, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 (2005).

10.  Peripheral neuropathy of the left foot was not incurred 
in or aggravated by service.  §§ 1110, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 (2005).

11.  A right ankle disability was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.307, 3.309 (2005).

12.  A left ankle disability was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.307, 3.309 (2005).

13.  A right knee disability was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.307, 3.309 (2005).

14.  A left knee disability was not incurred in or aggravated 
by service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.307, 3.309 (2005).

15.  DDD of the low back (with sciatic nerve, osteoarthritis, 
curvature of the spine, and an altered gait) was not incurred 
in or aggravated by service, nor may arthritis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.307, 3.309 (2005).

16.  Varicose veins of the right lower extremity were not 
incurred in or aggravated by service.  §§ 1110, 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159 (2005).

17.  Varicose veins of the left lower extremity were not 
incurred in or aggravated by service.  §§ 1110, 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328 (2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In May 2002 and September 2004 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  These letters informed the veteran of what evidence 
was needed to substantiate his various claims.  He was 
informed of what evidence VA would obtain in his behalf and 
what evidence and information he should submit.  He was 
further told that he could submit any evidence relevant to 
his claims.  Finally, he was sent a letter in November 2004 
specifically geared to his claim for PTSD based on sexual 
assault.  He failed to respond to this letter.  To the extent 
that the 2004 letters postdated the initial adjudication of 
the issues, there is no prejudice to the veteran in 
proceeding with a decision in this case.  The RO accomplished 
subsequent process and review of his claim, as reflected in 
the May 2005 supplemental statement of the case.  He has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  Mayfield.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  See also Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
these claims are being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.


Applicable laws and regulations

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & 2005).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis, diabetes mellitus, or cardiovascular 
disease, to include hypertension, becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

Congenital or developmental defects, and refractive error of 
the eye as such are not diseases or injuries within the 
meaning of the applicable legislation.  38 C.F.R. § 3.303(c) 
(2005).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2005).

M21-1 MR, Part IV, Subpart ii, Chapter 1, Section D states 
that personal trauma is an event of human design that 
threatens or inflicts harm.  Veterans claiming service 
connection for disability due to in-service personal trauma 
face unique problems documenting their claims.  These 
incidents are often violent and may lead to the development 
of PTSD.  Examplesare rape, physical assault, domestic 
battering, robbery, mugging, stalking, and harassment.

To establish service connection for PTSD, there must be 
credible evidence to support the veteran's assertion that the 
stressful event occurred.  This does not mean that the 
evidence actually proves that the incident occurred, but that 
there is at least an approximate balance of positive and 
negative evidence that the event did occur.  Identifying 
possible sources of evidence to support the claim may require 
asking the veteran for information concerning the traumatic 
incident.  Form letters to solicit details of the claim 
should be sent.  Alternate sources for information may 
include service records not normally requested, rape crisis 
center or center for domestic abuse, counseling facility, 
health clinic, family members or roommates, faculty members, 
civilian police reports, medical reports from civilian 
physicians or caregivers who may have treated the veteran 
either immediately following the incident or sometime later, 
chaplain or clergy, fellow service persons, or personal 
diaries or journals.  

The veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in February 2002.  Because 
the claim was filed on or after October 1, 1997, the version 
of 38 U.S.C.A. § 1151 in effect prior to October 1, 1997 
(requiring only that additional disability be "the result 
of" VA hospital care, medical or surgical treatment, or 
examination), is not applicable.  The version of 38 U.S.C.A. 
§ 1151 that became effective October 1, 1997, is the 
applicable statute in this case.  The new law requires that 
the claimed additional disability be "caused by" VA 
hospital care, medical or surgical treatment, or examination, 
and further adds a "proximate cause" requirement that the 
additional disability be caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability be an event which was not reasonably foreseeable.

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part as follows:

(a)  Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected. For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and (1) the disability 
or death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was (A) carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of the Department in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or (B) an 
event not reasonably foreseeable. 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005; 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Factual background and analysis

Schizoaffective disorder, to include PTSD

The veteran has claimed others attempted to rape him twice at 
Ft. Leonard Wood and twice in Korea in 1965.  He stated that 
he had gotten into fights every time but that he had never 
reported it.  He admitted that he had never been involved in 
any combat.

The veteran's service medical records do not show any 
complaints of or treatment for any psychiatric disorder.  His 
DD-214 indicated no combat wounds and no combat awards or 
badges.  His military occupational specialty was engineer 
equipment assistant.

The VA records indicate that he was seen for depression in 
1997.  In February 1998, he was diagnosed with major 
depression.  In February 1999, his urine was positive for 
methamphetamines and cannabinoids, and in September 1999 his 
primary diagnosis was substance abuse.  Schizoaffective 
disorder was diagnosed in February 2000.  In February 2002, 
he was diagnosed with PTSD.  He had claimed that he was an 
interrogator who had taken people up in helicopters and had 
thrown them out without a parachute in order to get others to 
talk.  He claimed that he was involved in combat (which he 
later denied), indicating that he was a door gunner and a 
sniper.  He also claimed that he was a combat engineer in 
combat and that he had been beaten and humiliated by his 
first sergeant in service. 

VA records developed between 2002 and 2003 contained only one 
note from June 2002 that referred to PTSD.  It was entered 
that the veteran had named one extremely stressful event that 
was said to satisfy Criterion A for PTSD.  There was no 
further explanation.

The veteran was awarded Social Security Administration 
benefits in 2003.  The primary diagnoses were anxiety related 
disorders; the secondary diagnosis was affective mood 
disorders.

An attempt was made to verify the veteran's claimed stressors 
through a request for additional documents.  In January 2005, 
the National Personnel Records Center (NPRC) responded that 
no additional records could be found.  As noted above he was 
sent a letter in November 2004 requesting information to 
corroborate his claim of assault, including from alternate 
sources such as police reports, medical treatment records, 
any individual with whom he may have discussed the incident 
and any correspondence he may have sent to friends or 
relatives in which he related information about the incident.  
No response was received.

In May 2005, the veteran testified before the undersigned.  
He stated that he had been severely beaten in front of his 
company during Advanced Infantry Training.  He said that he 
had gotten into fights with his Sergeant after he had made 
passes at his wife.  He also referred to the attempted rapes; 
these had occurred in the shower and he had fought them off.  
While he had not been involved in combat, he had been through 
survival classes that were just as stressful.  He said that 
while in service he had to tolerate others "mouthing off" 
to him, but that after service he would no longer put up with 
it; therefore, he had lost numerous jobs.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a psychiatric 
disorder, to include PTSD, has not been established.  As 
noted, there is no indication that any psychiatric disorder 
was present in service.  While a schizoaffective disorder was 
diagnosed many years after service, there is no suggestion 
that it was related to his period of service.  Therefore, 
there is no evidence of entitlement to service connection for 
a schizoaffective disorder.  While there was a diagnosis of 
PTSD after service, there is no indication that there is any 
verified stressor to justify such a diagnosis.  Since there 
is no suggestion that the veteran was engaged in combat with 
the enemy; therefore, he must present credible evidence that 
substantiates his claimed stressors.  See Moreau v. Brown, 9 
Vet. App. 389 (1996); aff'd 124 F.3d 228 (Fed. Cir. 1997).  
The veteran has claimed that he had fought off attempted 
rapes in service.  However, VA has been unable to verify 
these events.  The NPRC could locate no additional records 
that would substantiate his claimed stressors.  He was asked 
in November 2004 to provide additional details and to 
indicate the existence of other records that could 
corroborate his claimed stressors; he failed to respond to 
this correspondence.  The diagnosis of PTSD was based in 
large part on his claims of combat events and was thus based 
on false history and is not credible; the veteran was 
stationed in Korea in 1965-66 and was an engineer equipment 
assistant.  He was not in or exposed to combat and was not an 
interrogator.  As a consequence, it is found that entitlement 
to PTSD has not been established.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disorder, to include a 
schizoaffective disorder and PTSD.

Multiple joint gout under 38 U.S.C.A. § 1151

The veteran has claimed that his gout is due to being 
prescribed Lasix and Spironolactone.  He stated that the 
dosages of these medications were "cut down" by the VA 
doctor in February 2002, thereby causing gout.  

The VA treatment records indicated that on February 22, 2002 
he had a significant reduction of his diuretic dose after 
cardiac studies showed normal left ventricular function.  
Furosemide was reduced and Spironolactone was stopped.  His 
edema recurred and he developed pain and swelling of the left 
big toe.  He was given a low dose of Indocin and the pain and 
swelling diminished.  By March 7, 2002, the big toe swelling 
had resolved.

In August 2002, the veteran was examined by VA.  The examiner 
indicated that the veteran's gout was not related to his 
hammertoes and hallux valgus.  It was opined that the gout 
was more likely related to his morbid obesity.  

In January 2003, an opinion was sought from a VA physician as 
to the cause of the veteran's gout.  It was stated that 

I can find no literature supporting an elevation of 
uric acid to those levels by either Lasix or 
Spironolactone in any dosage.

Indocin certainly can be used for acute attacks of 
gout but used long term with Lasix should require 
both liver and kidney function testing at regular 
intervals.

The veteran testified at a personal hearing before the 
undersigned in May 2005.  He claimed that he had had the same 
feeling of warmth in the toes in service that he feels now.  
However, he stated that he had never told anyone about it.

After reviewing the evidence of record, it is determined that 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2005) for additional disability resulting 
from treatment received in February 2002 is not warranted.  
The veteran has claimed that he now has gout because of 
medications he was given during treatment in February 2002, 
namely Lasix and Spironolactone.  However, VA obtained an 
opinion in January 2003 that stated that there was no medical 
literature that these medications, in any dosage, would cause 
gout.  According to Loving v. Nicholson, 19 Vet. App. 96, 100 
(2005):

Section 1151 requires proof of causation 
in fact; that is, in order to be 
compensable under section 1151, a 
veteran's additional disability must have 
actually been caused by hospital care, 
medical or surgical treatment, or medical 
examination furnished by a VA employee or 
in a VA facility.  

Clearly, there is no evidence of record that indicates that 
the veteran suffers from an additional disability, that is, 
gout that was caused by the treatment he received from VA.  
Since the conduct of the treatment was not the causal reason 
for any additional disability, compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 cannot be awarded.  
Moreover, there is no indication that the veteran had gout in 
service.  While he claimed that he felt warmth in the toes in 
service, there is no objective indication that he ever 
complained about any such symptoms.  There is no diagnosis of 
gout in the service medical records.  Thus, there is no 
evidence that supports a grant of service connection for gout 
on a direct basis.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for multiple joint 
gout under the provisions of 38 U.S.C.A. § 1151.

Heart condition

A review of the veteran's service medical records do not 
reflect any complaints of or treatment for a heart condition.  
His cardiovascular system was noted to be normal at the time 
of the June 1963 entrance examination, the October 1964 
periodic examination, and the March 1966 separation 
examination.

VA treatment records developed in the late 1990's showed 
diagnoses of arteriosclerotic heart disease (ASHD) and 
congestive heart failure.  A January 1998 VA examination 
showed the onset of angina two years prior to the 
examination.  The veteran took Nitroglycerin for rare 
episodes of chest pain.  He denied being treated for 
congestive heart failure and denied that he even had the 
condition.  His heart displayed normal sinus rhythm, with no 
murmurs, clicks, thrills, or rubs.

The veteran testified before the undersigned at a personal 
hearing in May 2005.  He stated that he had congestive heart 
failure, but did not think that he had had any heart problems 
in service. 

After a careful review of the evidence of record, it is found 
that entitlement to service connection for heart failure, to 
include congestive heart failure, has not been established.  
While he has been diagnosed with ASHD and congestive heart 
failure in the 1990's, there is no indication that he had any 
cardiovascular condition in service or that such a condition 
was present to a compensable degree within one year of his 
discharge from service or is otherwise related to service.  
Therefore, service connection on a direct or presumptive 
basis cannot be awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a heart condition, to include congestive heart 
failure.

Diabetes mellitus

The veteran's service medical records do not show any 
complaints of or treatment for diabetes.  Urine was negative 
for sugar at the time of the June 1963 entrance examination, 
the October 1964 periodic examination, and the March 1966 
separation examination.

The post-service treatment records from VA indicate that 
diabetes mellitus was diagnosed in the late 1990's.

In May 2005, the veteran testified before the undersigned at 
a personal hearing.  He made no mention of his diabetes.

After a careful review of the claims folder, it is found that 
entitlement to service connection for diabetes mellitus has 
not been established.  While diabetes was diagnosed in the 
late 1990's, there is no indication that this disorder was 
present in service or to a compensable degree within one year 
of his discharge or is otherwise related to service.  
Therefore, there is no evidence to support an award for 
service connection on either a direct or a presumptive basis.

Peripheral vision problems, left eye

The service medical records showed that his visual acuity was 
normal at the time of his entrance onto active duty in June 
1963; he had 8 degree esophoria.  In July 1965, he complained 
of occasional problems with diplopia when his eyes were 
tired, and he was noted to have convergent esophoria.  He 
reported having had left eye surgery about 2 years 
previously.  He had good vision bilaterally.  Visual acuity 
was normal on service separation examination.

The veteran was examined by VA in August 2002.  He claimed 
that he had metal in his left eye from a shattered 22 shell a 
few years previously.  He also reported that he had undergone 
an extraocular resection of the eye at age 17 (prior to 
service) for strabismus. His pupils were equal and reacted to 
light and accommodation.  His field of vision was normal on 
gross testing and there was no retinopathy.  He was diagnosed 
with refractive hyperopia and presbyopia with normal ocular 
health in both eyes, 6 prism diopter left esotropia and 
transitory diplopia and primary gaze especially when tired by 
history.

The veteran testified before the undersigned in May 2005.  He 
stated that he still had trouble with his left eye.  He said 
that it would ache and would cross when it was tired.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for peripheral vision 
problems of the left eye is not warranted. There is no 
indication that the veteran had any visual acuity problems in 
service; in fact, in July 1965, he was noted to have good 
vision bilaterally.  Following service, he was diagnosed with 
refractive hyperopia and presbyopia.  However, the ocular 
health of the eyes was normal.  The evidence of record 
indicates that the veteran has not been diagnosed with an eye 
disorder for which service connection can be granted.  He has 
been diagnosed with refractive errors which are not subject 
to service connection.  See 38 C.F.R. § 3.303(c) (2005).  

8 degree esophoria was noted on service entrance, and the 
veteran, therefore, cannot be presumed to be in sound 
condition when he entered service.  There is no evidence of a 
worsening of esophoria in service, and the 2002 examination 
showed 6 prism diopter esotropia.  Since the condition did 
not worsen during service, there is no aggravation shown, and 
service connection cannot be granted on this basis.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.306(a).  Therefore, 
there is no disability of the left eye present which can be 
awarded service connection.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for peripheral vision problems of the left eye.

Hammertoes, right foot

The veteran's service medical records do not show any 
complaints of or treatment for hammertoes of the right foot.  
In April 1965 he injured the toes of his right foot and 
sprain of the metatarsophalangeal joints was diagnosed.  
Examination of the foot in July 1965 showed no deformities, 
and examination in August 1965 showed no pathology.  The 
March 1966 separation examination showed normal feet.

A January 1998 VA examination of the veteran found a bunion 
on the right great toe and flattened arches.  A December 2001 
VA treatment note found hammertoes.

VA reexamined the veteran in August 2002.  He complained of 
stiffness and pain, although he denied any redness, swelling, 
heat, or lack of endurance.  He complained that his symptoms 
would be worse with walking or standing.  The right foot 
displayed four hammertoes.

In May 2005, the veteran testified at a personal hearing 
before the undersigned.  He stated that his feet had hurt in 
service and he expressed his belief that this had been caused 
by 6 months of standing guard duty.  He also believed that 
his combat boots had caused his foot problems.

After a careful review of the evidence of the record, it is 
found that entitlement to service connection for hammertoes 
of the right foot has not been established.  While right foot 
hammertoes were found in the late 1990's, there is no 
indication that these were present in service or are related 
to service.  Thus, entitlement to service connection on a 
direct basis has not been demonstrated.  While the veteran 
has expressed his opinion that his foot condition was caused 
either by guard duty or the wearing of combat boots, he is 
not competent, as a layperson, to render an opinion as to 
medical causation.  See Espiritu v. Derwnski, 2 Vet. App. 492 
(1992).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for right foot 
hammertoes.

Hammertoes and hallux valgus, left foot

The veteran's service medical records do not show any 
complaints of or treatment for hammertoes or hallux valgus of 
the left foot.  His June 1963 entrance examination, the 
October 1964 periodic examination, and the March 1966 
separation examination were all negative for such a 
condition.

The veteran was afforded a VA examination in January 1998.  
The joints of the toes were stiff and painful to palpation; 
there was also decreased range of motion.  He had a bunion on 
the left great toe, as well as flattened arches.  He was 
diagnosed with hallux valgus of the left foot.  Diagnoses 
also included fracture of the 5th metatarsal bone but a 
December 2001 treatment note showed a history of left foot 
fracture from a motor vehicle accident in 1970, several years 
after service.

VA conducted another VA examination of the veteran in August 
2002.  The veteran complained of pain and stiffness, with no 
swelling, redness, heat, or lack of endurance.  He stated 
that his pain was worse on walking and standing.  He had four 
hammertoes and hallux valgus.

The veteran testified at a personal hearing before the 
undersigned in May 2005.  He stated that his feet had hurt in 
service and he expressed his belief that this had been caused 
by 6 months of standing guard duty.  He also believed that 
his combat boots had caused his foot problems.

After a careful review of the evidence of the record, it is 
found that entitlement to service connection for hammertoes 
and hallux valgus of the left foot has not been established.  
While left foot hammertoes and hallux valgus were found in 
the late 1990's, there is no indication that these were 
present in service or are related to service.  Thus, 
entitlement to service connection on a direct basis has not 
been demonstrated.  While the veteran has expressed his 
opinion that his left foot condition was caused either by 
guard duty or the wearing of combat boots, he is not 
competent, as a layperson, to render an opinion as to medical 
causation.  See Espiritu v. Derwnski, 2 Vet. App. 492 (1992).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for left foot hammertoes and hallux valgus.

Hypertension

The veteran's service medical records do not show any 
complaints of or treatment for hypertension.  His blood 
pressure readings were normal on his June 1963 entrance 
examination  and October 1964 periodic examination.  On 
separation examination in March 1966 blood pressure readings 
were 130/80, 156/92 and 142/86.  On medical history the 
veteran denied having or having had high or low blood 
pressure.

Private medical records provided by SSA show an impression of 
hypertensive cardiovascular disease in December 1992.  A 
September 1995 statement from a private physician noted that 
hypertension had been found in February 1995.  

The veteran was examined by VA in January 1998; at that time, 
it was noted that he had been diagnosed with hypertension in 
1993.  His blood pressure readings were as follows: 138/86 
(sitting) and 145/91 (recumbent).  The diagnosis was 
hypertension, fairly well controlled.

The veteran testified at a personal hearing before the 
undersigned in May 2005.  He stated that he had did not think 
that he had hypertension in service.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for hypertension has 
not been established.  While hypertension was diagnosed in 
the 1990's, there is no objective indication that this 
condition was present either in service or to a compensable 
degree within one year of his separation from service.  There 
was one elevated blood pressure reading on service separation 
examination, but no indication of chronic high blood pressure 
at that time.  Hypertension was first noted in 1992, more 
than 26 years after service.  There is no indication of high 
blood pressure during those intervening 26 years, and the 
Board concludes that the elevated reading at separation, 
particularly considering the two normal readings also 
recorded at that time, was an acute and transitory elevation.  
Therefore, service connection on a direct or presumptive 
basis has not been demonstrated.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension.

Peripheral neuropathy, right foot

A review of the veteran's service medical records do not show 
any complaints of or treatment for peripheral neuropathy of 
the right foot.  The June 1963 entrance examination and the 
October 1964 periodic examination were both normal.  At the 
time of the March 1966 separation examination, he was noted 
to have a history of insufficient circulation, particularly 
in cold weather.  No reference was made to peripheral 
neuropathy.  Neurologic evaluation was normal.

The post-service treatment records do not show any treatment 
for or diagnoses of peripheral neuropathy of the right foot.

The veteran testified before the undersigned at a personal 
hearing in May 2005.  He stated that no one had ever told him 
the cause of any peripheral neuropathy.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for right foot 
peripheral neuropathy has not been established.  There is no 
indication that this condition was present in service or that 
the disorder is even currently present.  Therefore, there is 
no disability present for which service connection can be 
awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for peripheral neuropathy of the right foot.

Peripheral neuropathy, left foot

A review of the veteran's service medical records do not show 
any complaints of or treatment for peripheral neuropathy of 
the left foot.  The June 1963 entrance examination and the 
October 1964 periodic examination were both normal.  As noted 
above, the March 1966 separation examination, referred to a 
history of insufficient circulation, particularly in cold 
weather.  No reference was made to peripheral neuropathy.  
Neurologic evaluation was normal.

The post-service treatment records do not show any treatment 
for or diagnoses of peripheral neuropathy of the left foot.

The veteran testified before the undersigned at a personal 
hearing in May 2005.  He stated that no one had ever told him 
the cause of any peripheral neuropathy.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for left foot 
peripheral neuropathy has not been established.  There is no 
indication that this condition was present in service or that 
the disorder is even currently present.  Therefore, there is 
no disability present for which service connection can be 
awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for peripheral neuropathy of the left foot.

Right ankle

The veteran's service medical records do not reflect any 
complaints of or treatment for a right ankle disability.  The 
June 1963 entrance examination, the October 1964 periodic 
examination, and the March 1966 separation examination showed 
lower extremities within normal limits.

VA outpatient treatment records indicate that he had 
osteoarthritis of the right ankle in the late 1990's.  A 
private medical record of December 1992 shows a history of 
right ankle fracture in 1986, and VA records from March 2000 
and December 2001 show a history of a right ankle fracture in 
1984 following a motorcycle accident.

In May 2005, the veteran testified before the undersigned.  
He expressed his belief that standing guard duty for 6 months 
had caused his right ankle complaints.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a right ankle 
disability has not been established.  There is no indication 
that any right ankle injury or disorder was experienced in 
service.  To the contrary, there is an indication in the 
record that he had experienced a right ankle fracture in 
1984, several years after his discharge.  While 
osteoarthritis was found in the late 1990's, there is no 
indication that this disease was present either in service or 
to a compensable degree within one year of his separation or 
was otherwise related to service.  While the veteran has 
expressed his belief that standing guard duty had caused his 
right ankle disability, he is not competent, as a layperson, 
to render an opinion as to medical causation.  See Espiritu, 
supra.  Therefore, there is no basis upon which to award 
service connection for a right ankle disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right ankle disability.

Left ankle

The veteran's service medical records do not reflect any 
complaints of or treatment for a left ankle disability.  The 
June 1963 entrance examination, the October 1964 periodic 
examination, and the March 1966 separation examination were 
all within normal limits.

VA outpatient treatment records indicate that he had 
osteoarthritis of the left ankle in the late 1990's. 

In May 2005, the veteran testified before the undersigned.  
He expressed his belief that standing guard duty for 6 months 
had caused his left ankle complaints.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a left ankle 
disability has not been established.  There is no indication 
that any left ankle injury or disorder was experienced in 
service.  While osteoarthritis was found in the late 1990's, 
there is no indication that this disease was present either 
in service or to a compensable degree within one year of his 
separation or was otherwise related to service.  While the 
veteran has expressed his belief that standing guard duty had 
caused his left ankle disability, he is not competent, as a 
layperson, to render an opinion as to medical causation.  See 
Espiritu, supra.  Therefore, there is no basis upon which to 
award service connection for a left ankle disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left ankle disability.

Right knee

The veteran's service medical records do not show any 
complaints of or treatment for a right knee injury or 
disorder.  The June 1963 entrance examination, the October 
1964 periodic examination, and the March 1966 separation 
examination showed normal lower extremities.

VA examination conducted in January 1998 showed an antalgic 
gait but examination in August 2002 showed no evidence of an 
altered gait.  There was no evidence of any treatment after 
service for any right knee complaints.

The veteran testified before the undersigned at a personal 
hearing in May 2005.  He expressed his opinion that his knee 
complaints were caused by standing guard duty for 6 months.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a right knee 
disability has not been established.  There is no indication 
that any knee injury or disorder was experienced in service; 
nor is there any suggestion that there is a current right 
knee disorder present.  While the veteran has expressed his 
belief that standing guard duty had caused his right knee 
disability, he is not competent, as a layperson, to render an 
opinion as to medical causation.  See Espiritu, supra.    
Therefore, there is no basis upon which to award service 
connection for a right knee disorder.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right knee disability.

Left knee

The veteran's service medical records do not show any 
complaints of or treatment for a left knee injury or other 
problem.  The June 1963 entrance examination, the October 
1964 periodic examination, and the March 1966 separation 
examination showed normal lower extremities.

VA examination conducted in January 1998 showed an antalgic 
gait but examination in August 2002 showed no evidence of an 
altered gait.  There was no evidence of any treatment after 
service for any left knee complaints.

The veteran testified before the undersigned at a personal 
hearing in May 2005.  He expressed his opinion that his knee 
complaints were caused by standing guard duty for 6 months.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a left knee 
disability has not been established.  There is no indication 
that any knee injury or problem was experienced in service; 
nor is there any suggestion that there is a current left knee 
disorder present.  While the veteran has expressed his belief 
that standing guard duty had caused his left knee disability, 
he is not competent, as a layperson, to render an opinion as 
to medical causation.  See Espiritu, supra.    Therefore, 
there is no basis upon which to award service connection for 
a left knee disorder.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left knee disability.

DDD of the low back (sciatic nerve, osteoarthritis, curvature 
of the spine, and altered gait)

The veteran's service medical records do not show any 
complaints of or treatment for any low back disorder.  The 
June 1963 entrance examination, the October 1964 periodic 
examination, and the March 1966 separation examination showed 
normal spine.  

VA treatment records showed evidence of disc narrowing in the 
late 1990's.  In January 1998, the veteran was examined by 
VA.  He stated that he had had low back disease since 1993 
following a fall from a semi-truck at work.  The objective 
examination noted a loss of the normal lordotic curve.  He 
had bilateral muscle tenderness and spasms.  The diagnoses 
were degenerative disc disease (DDD) and degenerative joint 
disease (DJD) of the low back.

An August 2002 VA examination found no evidence of an altered 
gait.  The veteran's claimed low back problems, to include 
DDD of the low back (sciatic nerve, osteoarthritis, curvature 
of the spine, and claimed altered gait), were found to be not 
related to his bilateral hammertoes; rather, the examiner 
opined that it was more likely related to his morbid obesity.

Private records associated with his claim for Social Security 
Administration benefits included a May 1995 note that 
indicated that the veteran had been in good health until 
December 1992, at which time he had fallen from the back of a 
truck at work.  He was noted to have injured his low back at 
that time, suffering from what was described as an 
"industrial accident."

The veteran testified at a personal hearing before the 
undersigned in May 2005.  He stated that he had hurt his back 
in service although he had failed to report it.  He said that 
he had fallen out of a helicopter in 1965 (he claimed he was 
in the helicopter doing what he described as "neutralizing 
someone").  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for DDD of the low 
back (sciatic nerve, osteoarthritis, curvature of the spine, 
and altered gait) has not been established.  There is no 
indication that the veteran experienced any back problem or 
injury to the low back in service; in fact, the evidence 
suggests that he injured his back at work in 1992.  Nor is 
there any indication that osteoarthritis was present either 
in service or to a compensable degree within one year of his 
separation from service.  There is no competent evidence 
relating any current low back disability to service.  
Therefore, there is no basis upon which to award service 
connection on either a direct or presumptive basis.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for DDD of the low back (sciatic nerve, 
osteoarthritis, curvature of the spine, and altered gait).

Varicose veins, right leg

The veteran's service medical records do not show any 
complaints of or treatment for varicose veins of the right 
leg.  The June 1963 entrance examination and the October 1964 
periodic examination showed normal vascular system.  At the 
time of the March 1966 separation examination, he was noted 
to have a history of poor circulation, especially in cold 
climates, but evaluation of the vascular system was normal.

No varicose veins were noted at the time of the veteran's VA 
examination in January 1998.  By May 2000, the VA outpatient 
treatment records referred to severe varicose veins.

The veteran was afforded another VA examination in August 
2002.  He was diagnosed with right leg varicose veins.  
Peripheral palpation showed that the circulation in the right 
leg was normal.  The examiner stated that there was "[n]o 
evidence of any arterial vascular problem.  I reviewed the C-
file and there is no evidence of a causal relationship 
between circulatory problem noted in the service and his 
current varicose veins.  Varicose veins will not cause a 
circulatory problem."

The veteran testified before the undersigned in May 2005.  He 
stated that he had first noted varicose veins while serving 
in Korea.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for right leg varicose 
veins has not been established.  There is no indication in 
the objective record that right leg varicose veins were 
present in service.  While a history of poor circulation was 
noted at the time of his separation from service, the VA 
examiner opined in August 2002 that there was no causal 
relationship between this history and the later development 
of varicose veins.  Therefore, it is found that there is no 
basis upon which to award service connection.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for varicose veins of the right leg.

Varicose veins, left leg

The veteran's service medical records do not show any 
complaints of or treatment for varicose veins of the left 
leg.  The June 1963 entrance examination and the October 1964 
periodic examination were normal.  At the time of the March 
1966 separation examination, he was noted to have a history 
of poor circulation, especially in cold climates, but 
evaluation of the vascular system was normal.

No varicose veins were noted at the time of the veteran's VA 
examination in January 1998.  By May 2000, the VA outpatient 
treatment records referred to severe varicose veins.

The veteran was afforded another VA examination in August 
2002.  He was diagnosed with left leg varicose veins.  
Peripheral palpation showed that the circulation in the left 
leg was normal.  As noted above, the examiner found no causal 
relationship between any circulatory problems noted in 
service and the later onset of left leg varicose veins.

The veteran testified before the undersigned in May 2005.  He 
stated that he had first noted varicose veins while serving 
in Korea.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for left leg varicose 
veins has not been established.  There is no indication in 
the objective record that left leg varicose veins were 
present in service.  While a history of poor circulation was 
noted at the time of his separation from service, the VA 
examiner opined in August 2002 that there was no causal 
relationship between this history and the later development 
of varicose veins.  Therefore, it is found that there is no 
basis upon which to award service connection.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for varicose veins of the left leg.


ORDER

Entitlement to service connection for schizoaffective 
disorder, claimed as post traumatic stress disorder (PTSD) is 
denied.

Entitlement to compensation for multiple joint gouty 
arthritis as caused by VA treatment under the provisions of 
38 U.S.C.A. § 1151 (West 2002 & Supp. 2005) is denied.

Entitlement to service connection for a heart condition, 
claimed as congestive heart failure (CHF) is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for peripheral vision 
problems of the left eye is denied.

Entitlement to service connection for hammertoes, right foot 
is denied.

Entitlement to service connection for hammertoes and hallux 
valgus, left foot is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for peripheral neuropathy 
of the right foot is denied.

Entitlement to service connection for peripheral neuropathy 
of the left foot is denied.

Entitlement to service connection for a right ankle 
disability is denied

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for degenerative disc 
disease (sciatic nerve, osteoarthritis, curvature of the 
spine and altered gait) is denied.

Entitlement to service connection for varicose veins of the 
right lower extremity is denied.

Entitlement to service connection for varicose veins of the 
left lower extremity is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


